     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 1 of 21 Page ID #:1



 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   MANNING LAW, APC
     20062 S.W. Birch Street, Suite 200
 3   Newport Beach, CA 92660
 4   Office: (949) 200-8755
     Fax: (866) 843-8308
 5   DisabilityRights@manninglawoffice.com
 6

 7   Attorney for Plaintiff SHEILA BIGLANG-AWA CASTRO
 8

 9                            UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11

12    SHEILA BIGLANG-AWA                     Case No.
13    CASTRO, an individual,
                                             COMPLAINT FOR DAMAGES AND
14              Plaintiff,                   INJUNCTIVE RELIEF:
15    v.
                                             1. VIOLATION OF THE
16                                              AMERICANS WITH
17    P.F. CHANG’S CHINA BISTRO,                DISABILITIES ACT OF 1990, 42
      INC., a Delaware corporation; and         U.S.C. §12181 et seq.
18                                              [PFCHANGS.COM]
      DOES 1-10, inclusive
19
                                             2. VIOLATION OF THE UNRUH
20                   Defendant.                 CIVIL RIGHTS ACT,
21                                              CALIFORNIA CIVIL CODE § 51 et
                                                seq. [PFCHANGS.COM]
22

23         Plaintiff, SHEILA BIGLANG-AWA CASTRO (“Plaintiff”), alleges the
24   following upon information and belief based upon investigation of counsel, except
25   as to her own acts, which she alleges upon personal knowledge:
26                                   INTRODUCTION
27         1.    Plaintiff is a blind person who requires screen-reading software to read
28

                                               1
                                          COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 2 of 21 Page ID #:2



 1   website content using her computer. Plaintiff uses the terms “blind” or “visually-
 2   impaired” to refer to all people with visual impairments who meet the legal definition
 3   of blindness in that they have a visual acuity with correction of less than or equal to
 4   20 x 200. Some blind people who meet this definition have limited vision. Others
 5   have no vision.
 6         2.     Plaintiff brings this civil rights action against Defendant P.F. CHANG’S
 7   CHINA BISTRO, INC., a Delaware corporation, (“Defendant”) for its failure to
 8   design, construct, maintain, and operate its website (hereinafter the “Website” or
 9   “Defendant’s Website” which shall refer to pfchangs.com, and any other website
10   operated by or controlled by Defendant as well as any third party content which is
11   located on or used in connection with pfchangs.com and any other website operated
12   by or controlled by Defendant, for the purposes described herein) to be fully accessible
13   to and independently usable by Plaintiff and other blind or visually-impaired people.
14   Defendant’s denial of full and equal access to its Website, and therefore denial of its
15   products and services offered thereby and in conjunction with its brick-and-mortar
16   locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act
17   (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
18         3.     The California Legislature provided a clear and statewide mandate for
19   the elimination of discrimination against individuals with disabilities when it enacted
20   the Unruh Civil Rights Act, Cal. Civ. Code § 51, et seq. Discrimination sought to be
21   eliminated by the Unruh Civil Rights Act (“UCRA”) includes barriers to full
22   integration, independent living, and equal opportunity for individuals with disabilities,
23   which then necessarily includes barriers created by websites and other places of public
24   accommodation that are inaccessible to blind and visually-impaired individuals.
25         4.     Because Defendant’s Website is not equally, independently, or fully
26   accessible to blind and visually-impaired consumers in violation of the UCRA,
27   Plaintiff seeks a permanent injunction to cause a change in Defendant’s corporate
28   policies, practices, and procedures so that Defendant’s Website will become and

                                                 2
                                            COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 3 of 21 Page ID #:3



 1   remain accessible to blind and visually-impaired consumers.
 2         5.     Plaintiff is informed and believes that each of the Defendants herein,
 3   including Does 1 through 10, inclusive, is responsible in some capacity for the
 4   events herein alleged, or is a necessary party for obtaining appropriate relief.
 5   Plaintiff will seek leave to amend when the true names, capacities, connections, and
 6   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
 7                              JURISDICTION AND VENUE
 8         6.     This Court has subject-matter jurisdiction of this action pursuant to 28
 9   U.S.C. § 1331 and 42 U.S.C. § 128188, as Plaintiff’s claims arise under Title III of
10   the ADA, 42 U.S.C. § 1281, et seq., and 28 U.S.C. § 1332.
11         7.     This court has supplemental jurisdiction over Plaintiff’s non-federal
12   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so related
13   to Plaintiff’s federal ADA claims, they form part of the same case or controversy
14   under Article III of the United States Constitution.
15         8.     This Court has personal jurisdiction over Defendant because it conducts
16   and continues to conduct a substantial and significant amount of business in the State
17   of California, County of Los Angeles, and because Defendant's offending Website is
18   available across California.
19         9.     Venue is proper in the Central District of California pursuant to 28 U.S.C.
20   §1391 because Plaintiff resides in this District, Defendant is subject to personal
21   jurisdiction in this District, and a substantial portion of the conduct complained of
22   herein occurred in this District.
23                                         PARTIES
24         10.    Plaintiff, at all times relevant and as alleged herein, is a resident of
25   California, County of Los Angeles. Plaintiff is legally blind and cannot use a computer
26   without the assistance of screen-reading software (otherwise known as a “screen-
27   reader”). However, Plaintiff is a proficient user of the JAWS screen-reader and uses
28   it to access the Internet. Plaintiff has visited the Website on separate occasions using
                                                 3
                                            COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 4 of 21 Page ID #:4



 1   the JAWS screen-reader. During Plaintiff’s separate visits to Defendant’s Website,
 2   Plaintiff encountered multiple access barriers which denied Plaintiff full and equal
 3   access to the facilities, goods, and services offered to the public and made available
 4   to the public on Defendant’s Website. Due to the widespread access barriers Plaintiff
 5   encountered on Defendant’s Website, Plaintiff has been deterred, on a regular basis,
 6   from accessing the Website.
 7         11.    Plaintiff is a tester in this litigation seeking to ensure compliance with
 8   federal and state law. See Civil Rights Educ. and Enforcement Center v. Hospitality
 9   Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
10         12.    Plaintiff is also a consumer who wishes to access Defendant’s goods and
11   services.
12         13.    Plaintiff is being deterred from patronizing the Defendant’s Website and
13   brick-and-mortar locations on particular occasions.
14         14.    If informed that the Website has been made accessible within the
15   meaning of the UCRA and the ADA, Plaintiff will return to the Website to test its
16   accessibility within 45 days to test such a claim of compliance with the law.
17         15.    Plaintiff is informed and believes, and thereon alleges Defendant is a
18   Delaware corporation and has its principal place of business in Phoenix, AZ.
19   Defendant is registered to do business in the State of California and has been doing
20   business in the State of California, including the Central District of California.
21   Defendant operates brick-and-mortar locations in Los Angeles County, California.
22   Defendant’s brick-and-mortar locations constitute places of public accommodation.
23   Defendant’s Website provides consumers with access to an array of goods, services,
24   and information related to Defendant’s brick-and-mortar locations including menu
25   item descriptions, online ordering, reservation system, contact options, career
26   opportunities, pricing details, store location information, account sign up, rewards
27   opportunities, and many other benefits, as well as access to various other goods,
28   services, and privileges Defendant offers.
                                                  4
                                           COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 5 of 21 Page ID #:5



 1        VISUALLY-IMPAIRED PERSONS’ ACCESS TO THE INTERNET
 2           16.   The Internet has become a significant source of information, a portal, and
 3   a tool for conducting business, doing everyday activities such as shopping, learning,
 4   banking, researching, as well as many other activities for sighted, blind, and visually-
 5   impaired persons alike. As an essential tool for many Americans, when accessible, the
 6   Internet provides individuals with disabilities great independence. Blind persons are
 7   able to access websites using keyboards in conjunction with screen access software
 8   that vocalizes the visual information found on a computer screen. This technology is
 9   known as screen-reading software.        Except for legally blind individuals whose
10   residual vision allows them to use magnification, screen-reading software is currently
11   the only method a blind person can fully and independently access the internet.
12           17.   Blind and visually-impaired users of Windows operating system-enabled
13   computers and devices have several screen reading software programs available to
14   them.
15           18.   Job Access With Speech, otherwise known as “JAWS,” is currently the
16   most popular, separately purchased screen-reading software program available for
17   Windows.
18           19.   For screen-reading software to function, the information on a website
19   must be capable of being rendered into text. If the website content is not capable of
20   being rendered into text, the blind or visually-impaired user is unable to access the
21   same content available to sighted users using their keyboards because they are unable
22   to see the screen or manipulate a mouse.
23           20.   Screen-reading software is currently the only method a blind or visually-
24   impaired person may independently access the internet, websites, and other digital
25   content.
26           21.   If the website content is not capable of being rendered into text, the blind
27   or visually-impaired user is unable to access and navigate the same content on a
28   website or mobile app that is available to sighted users.
                                                  5
                                             COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 6 of 21 Page ID #:6



 1         22.        There are well-established industry adopted guidelines for making
 2   websites accessible to visually-impaired people who require screen-reading software
 3   programs. These guidelines have existed for at least several years and are successfully
 4   followed by large business entities who want to ensure their websites are accessible
 5   to all persons. The Web Accessibility Initiative (“WAI”), an initiative of the World
 6   Wide Web Consortium developed guidelines on website accessibility. Through
 7   Section 508 of the Rehabilitation Act, the federal government also promulgated
 8   website accessibility standards. These guidelines, easily found on the Internet,
 9   recommend several basic components for making websites accessible, including, but
10   not limited to: adding invisible Alt-text to graphics; ensuring all functions can be
11   performed using a keyboard and not just a mouse; ensuring that image maps are
12   accessible; and adding headings so blind and visually-impaired people can navigate
13   websites and mobile applications just as sighted people do. Without these basic
14   components, websites and mobile applications are inaccessible to a blind person using
15   screen-reading software.
16         23.        Common barriers encountered by blind and visually-impaired persons
17   include, but are not limited to, the following:
18               a.    A text equivalent for every non-text element is not provided;
19               b.    Title frames with text are not provided for identification and navigation;
20               c.    Equivalent text is not provided when using scripts;
21               d.    Forms with the same information and functionality as for sighted
22                     persons are not provided;
23               e.    Information about the meaning and structure of content is not conveyed
24                     by more than the visual presentation of content;
25               f.    Text cannot be resized without assistive technology up to 200 percent
26                     without loss of content or functionality;
27               g.    If the content enforces a time limit, the user is not able to extend, adjust
28                     or disable it;
                                                     6
                                                COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 7 of 21 Page ID #:7



 1               h.    Web pages do not have titles that describe the topic or purpose;
 2               i.    The purpose of each link cannot be determined from the link text alone
 3                     or from the link text and its programmatically determined link context;
 4               j.    One or more keyboard operable user interface lacks a mode of operation
 5                     where the keyboard focus indicator is discernible;
 6               k.    The default human language of each web page cannot be
 7                     programmatically determined;
 8               l.    When a component receives focus, it may initiate a change in context;
 9               m. Changing the setting of a user interface component may automatically
10                     cause a change of context where the user has not been advised before
11                     using the component;
12               n.    Labels or instructions are not provided when content requires user
13                     input;
14               o.    In content which is implemented by using markup languages, elements
15                     do not have complete start and end tags, elements are not nested
16                     according to their specifications, elements may contain duplicate
17                     attributes and/or any IDs are not unique;
18               p.    Inaccessible Portable Document Format (PDFs); and,
19               q.    The name and role of all User Interface elements cannot be
20                     programmatically determined; items that can be set by the user cannot
21                     be programmatically set; and/or notification of changes to these items
22                     is not available to user agents, including screen-reading software.
23         24.        In California and the Ninth Circuit controlling law recognizes the
24   viability of Unruh and Americans with Disabilities Act (hereinafter “ADA”) claims
25   against commercial website and mobile application owners and operators with regard
26   to the accessibility of such websites and mobile applications. Robles v. Domino's
27   Pizza, LLC , 17-55504, 2019 WL 190134 (9th Cir. January 15, 2019) (Holding the
28   ADA and UCRA apply to websites and mobile applications, that imposing liability

                                                   7
                                               COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 8 of 21 Page ID #:8



 1   under Title III of the ADA and Unruh Act would not violate Fourteenth Amendment
 2   rights to due process, that the ADA is not impermissibly vague in this context, that
 3   regulated parties have received fair notice of their obligations since 1996, that it was
 4   error to invoke the doctrine of primary jurisdiction and finally that an order requiring
 5   compliance with WCAG 2.0 is a possible equitable remedy); Long v. Live Nation
 6   Worldwide, Inc., No. C16-1961 TSZ 2018 WL 3533338 (W.D. Wash. July 23, 2018)
 7   (denying Defendant’s summary judgment motion based on voluntary cessation and
 8   mootness and finding that defendant’s website is subject to the accessibility
 9   regulations under the ADA as a matter of law); Carroll v. Fedfinancial Fed. Credit
10   Union, 2018 WL 3212023 (E.D. Va. June 25, 2018) (denying Defendant’s Motion to
11   Dismissed based on jurisdiction, Title III applicability, and due process arguments);
12   Haynes v. Hooters of Am., LLC, 17-13170, 2018 WL 3030840 (11th Cir. June 19,
13   2018) (holding that a private settlement agreement does not moot a new web access
14   claim by a different plaintiff); Gil v. SMG Holdings, No. 1:18-cv-20107 (S.D. Fl. May
15   28, 2018) (denying a motion to dismiss and holding that mootness and voluntary
16   cessation defenses did not apply when defendant claimed it was already in the process
17   of correcting the barriers on its website); Thurston v. Midvale Corporation, et al., Los

18   Angeles Superior Court, Case No. BC663214 (Judge Samantha P. Jessner) (May 17,

19   2018) (granting plaintiff’s summary judgment motion finding “a plain reading of the

20   statute, as well as the [DOJ’s] treatment of websites under the ADA, indicate that

21   Defendant’s website falls within the categories of ‘services, … privileges, advantages,

22   or accommodations of’ a restaurant, which is a place of public accommodation under

23   the ADA.”); Castillo v. Jo-Ann Stores, LLC, No. 5:17-cv-20110-KBB (N.D. Ohio

24   February 13, 2018) (denying motion to dismiss finding plaintiff has stated a

25
     cognizable website ADA claim and has standing, plaintiff successfully alleged a nexus

26
     between defendant's website and its brick and mortar stores, and the injunctive relief

27
     sought does not violate due process rights); Gathers v. 1-800-FLOWERS.com, No.

28
     1:17-cv-10273 (Mass. February 12, 2018) (denying a motion to dismiss sought against

                                                 8
                                            COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 9 of 21 Page ID #:9



 1   ADA claims); Robles v. Yum! Brands, Inc. d/b/a Pizza Hut, No. 2:16-cv-08211-
 2   ODW(SS) at *15. (C.D. Cal. Jan. 25, 2018) (Wright) (denying a motion for summary
 3   judgment sought against ADA and California’s Unruh Civil Rights Act claims)
 4   (“Pizza Hut cannot simply post a customer service phone number on its website and
 5   claim that it is in compliance with the ADA unless it shows that a visually-impaired
 6   customer ‘will not be excluded, denied services, segregated or otherwise treated
 7   differently’ from non-visually impaired customers who are able to enjoy full access to
 8   Pizza Hut’s website” [citations omitted]); Andrews v. Blick Art Materials, LLC, No.
 9   1:17-cv-00767-JBW-RLM (E.D.N.Y. Dec. 21, 2017) (Weinstein, J.) (Memorandum
10   and Order approving settlement of website accessibility case in the form of judgment);
11   Brooke v. A-Ventures, LLC, No. 2:17-cv-2868-HRH at 19. (A.Z. Nov. 22, 2017)
12   (granting declaratory judgment that defendant’s website did not comply with ADA;
13   defendant enjoined to ensure equal access) (“[D]efendant was in violation of the
14   Americans with Disability Act because its hotel reservations website did not afford
15   disabled persons equal access to defendant’s public accommodation”); Rios v. New
16   York & Company, Inc., No. 2:17-cv-04676-ODW (AGr) (C.D. Cal. Nov. 16, 2017)
17   (Wright) (denying a motion for judgment on the pleadings sought against Unruh Act

18   claims) (“[T]he Court finds that this case is not unique, ‘as federal courts have

19   resolved effective communication claims under the ADA in a variety of contexts—

20   including cases involving allegations of unequal access to goods, benefits, and

21   services provided through websites.’ Hobby Lobby, 2017 WL 2957736, at *7”);

22   Access Now, Inc. v. Blue Apron, LLC, No. 17-cv-116-JL at 21. (C.D. N.H. November

23   8, 2017) (denying a motion to dismiss sought against ADA claims) (“[Plaintiffs] rely

24   on Title III of the ADA as governing the defendant’s potential liability and invoke

25
     compliance with the WCAG 2.0 AA standards as a sufficient condition, but not a

26
     necessary condition, for such compliance, and therefore as a potential remedy.”);

27
     Gorecki v. Dave & Buster’s, Inc., No. 2:17-cv-01138-PSG-AGR (C.D. Cal. October

28
     10, 2017) (Gutierrez, P.) (denying a motion for summary judgment sought against

                                                9
                                           COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 10 of 21 Page ID #:10



 1     ADA and California’s Unruh Civil Rights Act claims) (“a finding of liability
 2     regarding the Website’s compliance with the ADA does not require sophisticated
 3     technical expertise beyond the ability of the Court”); Kayla Reed v. CVS Pharmacy,
 4     Inc., Case No. 2:17-cv-03877-MWF-SK, at *9. (C.D. Cal. Oct. 3, 2017) (Fitzgerald)
 5     (denying a motion to dismiss sought against ADA and California’s Unruh Civil Rights
 6     Act claims) (“The DOJ’s position that the ADA applies to websites being clear, it is
 7     no matter that the ADA and the DOJ fail to describe exactly how any given website
 8     must be made accessible to people with visual impairments. Indeed, this is often the
 9     case with the ADA’s requirements, because the ADA and its implementing
10     regulations are intended to give public accommodations maximum flexibility in
11     meeting the statute’s requirements. This flexibility is a feature, not a bug, and certainly
12     not a violation of due process."); Andrews v. Blick Art Materials, LLC, -- F. Supp. 3d
13     --, 2017 WL 3278898, at *12, *15-*18 (E.D.N.Y. Aug. 1, 2017) (Weinstein, J.);
14     Gomez v. Lego Systems, Inc., Case 1:17-cv-21628-CMA (S.D. Fla. July 31, 2017)
15     (denying a motion to dismiss an ADA claim alleging an inaccessible commercial
16     website) [ECF #40]; Thurston v. Chino Commercial Bank, N.A., No. CV 17-01078
17     BRO (JCx), 2017 WL 3224681, at *5 (C.D. Cal. July 27, 2017) (citing Gorecki);

18     Markett v. Five Guys Enterprises LLC, No. 1:17-cv-00788-KBF, slip op. at 4-6 [ECF

19     #33] (S.D.N.Y. July 21, 2017); Gorecki v. Hobby Lobby Stores, Inc., No. 2:17-cv-

20     01131-JFW-SK, 2017 WL 2957736 (C.D. Cal. June 15, 2017) (Walter, J.) (denying a

21     motion to dismiss sought against ADA and California’s Unruh Civil Rights Act

22     claims) (“[T]his is a relatively straightforward claim that Hobby Lobby failed to

23     provide disabled individuals full and equal enjoyment of goods and services . . . by

24     not maintaining a fully accessible website. There is nothing unique about this case, as

25
       federal courts have resolved effective communication claims under the ADA in a wide

26
       variety of contexts-- including cases involving allegations of unequal access to goods,

27
       benefits and services provided through websites.”); Gil v. Winn-Dixie Stores, Inc., No.

28
       16-23020-Civ-Scola, -- F. Supp. 3d --, 2017 WL 2547242, at *7 (S.D. Fla. June 13,

                                                   10
                                               COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 11 of 21 Page ID #:11



 1     2017) (finding that the defendant, a large supermarket chain, had violated the
 2     plaintiff’s rights under the ADA by failing to maintain an accessible website after a
 3     non-jury trial); Frazier v. Ameriserv Financial Bank, Nos. 2:16-cv-01898-AJS (Lead
 4     Case), 17cv0031 [ECF #107], slip op. at 20 (W.D. Pa. Apr. 21, 2017) (denying a
 5     motion to dismiss an ADA claim alleging an inaccessible commercial website);
 6     Frazier v. Churchill Downs Inc., Nos. 2:16-cv-01898-AJS (Lead Case), 2:16-cv-0007
 7     (Member Case) [ECF #107] slip op. at 20 (W.D. Pa. Apr. 21, 2017) (same);
 8     OmahaSteaks.com, Inc. v. Access Now, Inc., et al., No. 8:17-cv-00060-LSC-CRZ
 9     [ECF #9-1] (D. Neb. Apr. 17, 2017) (consent decree); Access Now, Inc., et al. v.
10     Omahasteaks.com, Inc., Nos. 2:16-cv-01898-AJS (Lead Case), 2:17-cv-00269-AJS
11     (Member Case) [ECF #99] (W.D. Pa. Apr. 11, 2017 (same); Gil v. Winn-Dixie Stores,
12     Inc., -- F. Supp. 3d --, No. 16-23020-Civ-Scola, 2017 WL 2609330 (S.D. Fla. Mar.
13     15, 2017) (denying a motion for judgment on the pleadings sought against an ADA
14     claim alleging an inaccessible commercial website); Nat’l Ass’n of the Deaf v.
15     Harvard Univ., Case 3:15-cv-30023-MGM, 2016 WL 3561622, at *12-*20 (D. Mass.
16     Feb. 9, 2016) (Robertson, Mag. J.) (recommending the denial of a motion to dismiss
17     or stay predicated on the primary jurisdiction doctrine), adopted in Nat’l Ass’n of the

18     Deaf v. Harvard Univ., Case 3:15-cv-30023-MGM, 2016 WL 6540446, at *1-*3 (D.

19     Mass. Nov. 3, 2016) (Mastroianni, J.); Nat’l Ass’n of the Deaf v. Massachusetts Inst.

20     of Tech., Case 3:15- cv-30024-MGM, 2016 WL 3561631, at *1 (D. Mass. Feb. 9,

21     2016) (Robertson, Mag. J.) (recommending the denial of a motion to dismiss or stay

22     predicated on the primary jurisdiction doctrine), adopted in Nat’l Ass’n of the Deaf v.

23     Massachusetts Inst. of Tech., Case 3:15-cv-30024-MGM, 2016 WL 6652471, at *1

24     (D. Mass. Nov. 4, 2016) (Mastroianni, J.); Edward Davis v. Orlando Wilshire

25
       Investments Ltd., et al., No. 5:15-cv-01738-MWF-KK, slip op. at 10 [ECF #17] (C.D.

26
       Cal. Nov. 2, 2015) (Fitzgerald, J.) (denying motion to dismiss in a website

27
       accessibility case) (“the Court concludes that the Complaint sufficiently alleges that

28
       the inaccessibility of the Website impedes the full and equal enjoyment of the Hotel.”);

                                                  11
                                              COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 12 of 21 Page ID #:12



 1     Sipe v. Huntington National Bank, 15-CV-1083, Doc No. 21 (W.D. Pa. Nov. 18, 2015)
 2     (denying motion to dismiss based on claims the DOJ had not yet issued regulations
 3     governing website accessibility); Nat’l Fed’n of the Blind v. Scribd, Inc., 98 F.
 4     Supp.3d 565, 576 (D. Vt. 2015) (denying a motion to dismiss an ADA claim against
 5     a commercial website operator); James Patrick Brown v. BPS Direct, LLC, et al., Case
 6     No. LACV 14-04622 JAK (JEMx) slip op. at 4-7 [ECF #30] (C.D. Cal. Oct. 6, 2014)
 7     (Krondstadt, J.) (denying the defendant’s motion to dismiss while relying on the
 8     Target decision as “persuasive”, and holding “the Complaint does allege that Bass Pro
 9     Shops is a chain of brick-and-mortar stores and that BassPro.com is a website
10     providing information about Bass Pro Shops products, offers, and locations…. [and
11     that] a nexus could be established here through discovery.”); Penney v. Kohl’s Dep’t
12     Stores, Inc., et al., No. 8:14-cv-01100-CJC-DFM [ECF #12] slip op. at 3 (C.D. Cal.
13     Sept. 23, 2014) (Carney, J.) (denying a motion to dismiss and stating, “Thus, the
14     Complaint states plausible facts that establish the requisite nexus between the
15     challenged service and the place of public accommodation.”); National Ass’n of the
16     Deaf v. Netflix, Inc., 869 F. Supp. 2d 196, 200 (D. Mass. 2012) (excluding web-based
17     services would “run afoul of the purposes of the ADA and would severely frustrate

18     Congress’s intent that individuals with disabilities fully enjoy the goods, services,

19     privileges, and advantages available indiscriminately to other members of the general

20     public”); id. at 200-01 (“[T]he legislative history of the ADA makes clear that

21     Congress intended the ADA to adapt to changes in technology.”) (quoting H.R. Rep.

22     101-485(II), at 108 (1990)) (“[T]he Committee intends that the types of

23     accommodation and services provided to individuals with disabilities, under all of the

24     titles of this bill, should keep pace with the rapidly changing technology of the

25
       times.”); Shields v. Walt Disney Parks and Resorts US, Inc., 279 F.R.D. 529, 559

26
       (C.D. Cal. 2011) (rejecting as “unpersuasive” Disney’s argument that “there is no

27
       accepted accessibility standard” and the argument that the DOJ has yet to determine

28
       what standards to apply to websites and stating, “The lack of a widely accepted

                                                 12
                                             COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 13 of 21 Page ID #:13



 1     standard for website accessibility does not preclude injunctive relief that would
 2     improve access to Defendants’ websites by the visually-impaired.”); Nat’l Federation
 3     of the Blind v. Target Corp., 452 F. Supp. 2d 946, 953 (N.D. Cal. 2006) (“To limit the
 4     ADA to discrimination in the provision of services occurring on the premises of a
 5     public accommodation would contradict the plain language of the statute.”); id. at 953-
 6     54 (“consistent with the plain language of the statute, no court has held that under the
 7     nexus theory a plaintiff has a cognizable claim only if the challenged service prevents
 8     physical access to a public accommodation. Further, it is clear that the purpose of the
 9     statute is broader than mere physical access—seeking to bar actions or omissions
10     which impair a disabled person’s “full enjoyment” of services or goods of a covered
11     accommodation. 42 U.S.C. § 12182(a). Indeed, the statute expressly states that the
12     denial of equal “participation” or the provision of “separate benefit[s]” are actionable
13     under Title III. See 42 U.S.C. § 12182(b)(1)(A).”); cf. Hindel v. Husted, No. 2017 WL
14     432839, at *7 (S.D. Ohio Feb. 1, 2017) (granting a permanent injunction against the
15     Ohio Secretary of State based on the accessibility of the state’s website under Title II
16     of the ADA and requiring accessibility); Hindel v. Husted, No. 17-3207 (6th Cir., Nov.
17     13, 2017) (defendant bears the burden of production and persuasion as to affirmative

18     defenses such as fundamental alteration and subject matter of state election laws do

19     not relieve defendant of these burdens); Davis v. BMI/BNB Travelware company No.

20     CIVDS1504682 WL2935482 (Cal.Super. March 21, 2016) (granting motion for

21     summary judgment for plaintiff and ordering that defendant’s website be made

22     WCAG 2.0 compliant and awarding Unruh damages in favor of plaintiff).

23           25.    Each of Defendant’s violations of the ADA is likewise a violation of the

24     UCRA. Indeed, the UCRA provides that any violation of the ADA constitutes a

25
       violation of the UCRA. Cal. Civ. Code § 51(f).

26                                FACTUAL BACKGROUND

27           26.    Defendant offers its commercial Website to the public.

28
             27.    The Website offers features which should allow all consumers to access

                                                  13
                                              COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 14 of 21 Page ID #:14



 1     the good and services offered in connection with its brick-and-mortar locations.
 2           28.        The Website provides consumers with access to an array of goods,
 3     services, and information related to Defendant’s brick-and-mortar locations which
 4     include but are limited to, the following: menu item descriptions, online ordering,
 5     reservation system, contact options, career opportunities, pricing details, store location
 6     information, account sign up, rewards opportunities, and many other benefits.
 7           29.        Based on information and belief, it is Defendant's policy and practice to
 8     deny Plaintiff, along with other blind or visually-impaired users, access to Defendant’s
 9     Website, and to therefore specifically deny the goods and services that are offered and
10     integrated with Defendant’s brick-and-mortar locations and otherwise.
11           30.        Due to Defendant's failure and refusal to remove access barriers to its
12     Website, Plaintiff and visually-impaired persons have been and are still being denied
13     equal access to Defendant’s brick-and-mortar locations and the numerous goods,
14     services, privileges, and benefits offered to the public through Defendant’s Website.
15           31.        Plaintiff cannot use a computer without the assistance of screen-reading
16     software.
17           32.        However, Plaintiff is a proficient user of the JAWS screen-reader to
18     access the Internet.
19           33.        Plaintiff has visited Defendant’s Website on several separate occasions
20     using the JAWS screen-reader.
21           34.        While attempting to navigate the Website, Plaintiff encountered multiple
22     accessibility barriers for blind or visually-impaired people that include, but are not
23     limited to:
24                 a.    The home page has graphics, links, and buttons that are not labeled or
25                       are incorrectly labeled, or lack alternative text (“Alt-text”). Alt-text is
26                       invisible code embedded beneath a graphical image on a website. Web
27                       accessibility requires that Alt-text be coded with each picture so that
28                       screen-reading software can speak the Alt-text where a sighted user
                                                      14
                                                 COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 15 of 21 Page ID #:15



 1                       sees pictures. Alt-text does not change the visual presentation, but
 2                       instead a text box shows when the cursor moves over the picture. The
 3                       lack of Alt-text on these graphics prevents screen-readers from
 4                       accurately vocalizing a description of the graphics.
 5                 b.    There are multiple unlabeled or mislabeled buttons and links. Without
 6                       descriptive alternate text, Plaintiff, and other screen-reader users, have
 7                       no clue about the purpose or function of the button or link;
 8                 c.    Plaintiff   encountered     multiple   pages    containing     insufficient
 9                       navigational headings requiring Plaintiff to expend substantial
10                       additional time to access information; and,
11                 d.    Plaintiff was unable to make a purchase because of an inaccessible
12                       checkout system.
13           35.        In March of 2020, Plaintiff attempted to do business with Defendant on
14     the Website and due to the unlabeled buttons, lack of Alt-text, the structure of the
15     headings and Website, cursor traps, and other barriers, Plaintiff was unable to fully
16     and independently access the Website when visiting for the dual purpose of testing for
17     compliance with the UCRA and ADA and review menu, place an order, and visit the
18     nearest brick-and-mortar location.
19           36.        Since as early as March of 2020, and until the current date, during
20     Plaintiff’s separate visits to the Website, Plaintiff encountered multiple access barrier
21     which denied Plaintiff full and equal access to the facilities, goods, and services
22     offered to the public and made available to the public on the Website.
23           37.        Due to the widespread and continued access barriers that Plaintiff
24     encountered on the Website, Plaintiff has been deterred, on a regular basis, from
25     accessing the Website. The access barriers Plaintiff encountered on the Website have
26     further deterred Plaintiff from visiting Defendant’s brick-and-mortar locations.
27           38.        If the Website were equally accessible to all, Plaintiff could

28     independently navigate the Website as sighted individuals do.

                                                      15
                                                   COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 16 of 21 Page ID #:16



 1            39.        Having attempted to use the Website, Plaintiff has actual knowledge of
 2     the access barriers that make these services inaccessible and independently unusable
 3     by blind and visually-impaired people.
 4            40.        There are readily available, well established guidelines, available to
 5     Defendant on the Internet, for designing, constructing, and maintaining websites to be
 6     accessible to blind and visually-impaired persons. Other large business entities have
 7     used these guidelines, or have otherwise been able, to make their websites accessible,
 8     including but not limited to: adding Alt-text to graphics and ensuring that all functions
 9     can be performed using a keyboard. In addition, incorporating these basic changes
10     and adding certain elements to Defendant’s Website would not fundamentally alter
11     the nature of Defendant's business nor would it result in an undue burden to Defendant.
12     Because maintaining and providing a website where all functions can be performed
13     using a keyboard would provide full, independent and equal access to all consumers
14     to the Website, Plaintiff alleges that Defendant has engaged in acts of discrimination,
15     including but not limited to the following policies or practices:
16                  a.    Construction and maintenance of a website that is inaccessible to
17                        visually-impaired individuals, including Plaintiff;
18                  b.    Failure to construct and maintain a website that are sufficiently intuitive
19                        so as to be equally accessible to visually-impaired individuals,
20                        including Plaintiff; and,
21                  c.    Failure to take actions to correct these access barriers in the face of
22                        substantial harm and discrimination to blind and visually-impaired
23                        consumers, such as Plaintiff, as a member of a protected class.
24            41.        Although Defendant may currently have centralized policies for
25     maintenance and operation of the Website, Defendant lacks a plan and policy
26     reasonably calculated to make its website fully and equally accessible to, and
27     independently usable by, blind and other visually-impaired consumers, including
28     Plaintiff.

                                                       16
                                                  COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 17 of 21 Page ID #:17



 1            42.    Without injunctive relief, Plaintiff and other visually-impaired
 2     consumers will continue to be unable to independently use Defendant's Website in
 3     violation of their rights.
 4                                  FIRST CAUSE OF ACTION
 5     VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 6                         42 U.S.C. § 12181 et seq. [PFCHANGS.COM]
 7                              (By Plaintiff Against All Defendants)
 8            42     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 9     above and each and every other paragraph in this Complaint necessary or helpful to
10     state this cause of action as though fully set forth herein.
11            43     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq.,
12     provides:
13
             “No individual shall be discriminated against on the basis of disability
             in the full and equal enjoyment of the goods, services, facilities,
14           privileges, advantages, or accommodations of any place of public
15
             accommodation by any person who owns, leases (or leases to), or
             operates a place of public accommodation.”
16
              42 U.S.C. § 12182(a).
17
              44     Defendant’s locations are public accommodations within the definition
18
       of Title III of the ADA, 42 U.S.C. § 12181(7). Pfchangs.com is a service, privilege,
19
       or advantage of Defendant’s locations. Pfchangs.com is a service that is integrated
20
       with these locations.
21
              45     Under Section 302(b)(1) of Title III of the ADA, it is unlawful
22
       discrimination to deny individuals with disabilities the opportunity to participate in or
23
       benefit from the goods, services, facilities, privileges, advantages, or accommodations
24
       of an entity. (42 U.S.C. § 12182(b)(1)(A)(i).)
25
              46     Under Section 302(b)(1) of Title III of the ADA, it is unlawful
26
       discrimination to deny individuals with disabilities an opportunity to participate in or
27
       benefit from the goods, services, facilities, privileges, advantages, or accommodation,
28

                                                   17
                                               COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 18 of 21 Page ID #:18



 1     which is equal to the opportunities afforded to other individuals. (42 U.S.C. §
 2     12182(b)(1)(A)(ii).)
 3            47    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination
 4     also includes, among other things:
 5
              “[A] failure to make reasonable modifications in policies, practices, or
              procedures, when such modifications are necessary to afford such goods,
 6            services, facilities, privileges, advantages, or accommodations to
 7            individuals with disabilities, unless the entity can demonstrate that
              making such modifications would fundamentally alter the nature of such
 8            goods, services, facilities, privileges, advantages or accommodations;
 9            and a failure to take such steps as may be necessary to ensure that no
              individual with a disability is excluded, denied services, segregated or
10            otherwise treated differently than other individuals because of the
11            absence of auxiliary aids and services, unless the entity can demonstrate
              that taking such steps would fundamentally alter the nature of the good,
12            service, facility, privilege, advantage, or accommodation being offered
13            or would result in an undue burden.”

14
              42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

15
              48    The acts alleged herein constitute violations of Title III of the ADA, and

16
       the regulations promulgated thereunder. Plaintiff, who is a member of a protected

17
       class of persons under the ADA, has a physical disability that substantially limits the

18
       major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

19
       Furthermore, Plaintiff has been denied full and equal access to Pfchangs.com, has not

20
       been provided services which are provided to other patrons who are not disabled, and

21
       has been provided services that are inferior to the services provided to non-disabled

22
       persons. Defendant has failed to take any prompt and equitable steps to remedy its

23
       discriminatory conduct. These violations are ongoing.

24
              49    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights

25
       set forth and incorporated therein, Plaintiff, requests relief as set forth below.

26
       ////

27
       ////

28
       ////

                                                   18
                                               COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 19 of 21 Page ID #:19



 1                                  SECOND CAUSE OF ACTION
 2     VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
 3                            CODE § 51 et seq. [PFCHANGS.COM]
 4           50     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 5     above and each and every other paragraph in this Complaint necessary or helpful to
 6     state this cause of action as though fully set forth herein.
 7           51     California Civil Code § 51 et seq. guarantees equal access for people with
 8     disabilities to the accommodations, advantages, facilities, privileges, and services of
 9     all business establishments of any kind whatsoever. Defendant is systematically
10     violating the UCRA, Civil Code § 51 et seq.
11           52     Defendant's locations are "business establishments" within the meaning
12     of the Civil Code § 51 et seq. Defendant generates millions of dollars in revenue from
13     the sale of goods through its Pfchangs.com website. Defendant’s website is a service
14     provided by Defendant that is inaccessible to patrons who are blind or visually-
15     impaired like Plaintiff. This inaccessibility denies blind and visually-impaired patrons
16     full and equal access to the facilities, goods, and services that Defendant makes
17     available to the non-disabled public. Defendant is violating the UCRA, Civil Code §
18     51 et seq., by denying visually-impaired customers the goods and services provided
19     on its website. These violations are ongoing.
20           53     Defendant's actions constitute intentional discrimination against Plaintiff
21     on the basis of a disability, in violation of the UCRA, Civil Code § 51 et seq., because
22     Defendant has constructed a website that is inaccessible to Plaintiff, Defendant
23     maintains the Website in an inaccessible form, and Defendant has failed to take actions
24     to correct these barriers.
25           54     Defendant is also violating the UCRA, Civil Code § 51 et seq. because
26     the conduct alleged herein violates various provisions of the ADA, 42 U.S.C. § 12101
27     et seq., as set forth above. Section 51(f) of the Civil Code provides that a violation of
28     the right of any individual under the ADA also constitutes a violation of the UCRA.
                                                   19
                                               COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 20 of 21 Page ID #:20



 1            55    The actions of Defendants violate UCRA, Civil Code § 51 et seq., and
 2     Plaintiff is therefore entitled to injunctive relief remedying the discrimination.
 3            56    Plaintiff is entitled to statutory minimum damages pursuant to Civil Code
 4     § 52 for each and every offense.
 5            57    Plaintiff is also entitled to reasonable attorneys' fees and costs.
 6                                            PRAYER
 7     WHEREFORE, Plaintiff prays for judgment against Defendant, as follows:
 8            1.    A Declaratory Judgment that at the commencement of this action
 9     Defendant was in violation of the specific requirements of Title III of the ADA 42
10     U.S.C. § 12181 et seq., and the relevant implementing regulations of the ADA, for
11     Defendant’s failure to take action that was reasonably calculated to ensure that its
12     Website is fully accessible to, and independently usable by, blind and visually-
13     impaired individuals;
14            2.    A preliminary and permanent injunction enjoining Defendant from
15     violating the ADA, 42 U.S.C. § 12181 et seq., and/or the UCRA, Civil Code § 51 et
16     seq. with respect to its website pfchangs.com;
17            3.    A preliminary and permanent injunction requiring Defendant to take the
18     steps necessary to make Pfchangs.com readily accessible to and usable by blind and
19     visually-impaired individuals;
20            4.    An award of statutory minimum damages of $4,000 per violation
21     pursuant to § 52(a) of the California Civil Code;
22            5.    For attorneys' fees and expenses pursuant to all applicable laws
23     including, without limitation, pursuant to 42 U.S.C. § 12188(a)(1), and California
24     Civil Code § 52(a);
25            6.    For pre-judgment interest to the extent permitted by law;
26            7.    For costs of suit; and
27            8.    For such other and further relief as this Court deems just and proper.
28     ////
                                                   20
                                              COMPLAINT
     Case 2:20-cv-05765-MWF-GJS Document 1 Filed 06/29/20 Page 21 of 21 Page ID #:21



 1                                 DEMAND FOR JURY TRIAL
 2           Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 3     raised in this Complaint.
 4     Dated: June 29, 2020          MANNING LAW, APC
 5

 6
                                       By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
 7

 8                                         Attorney for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 21
                                             COMPLAINT
